Citation Nr: 1043941	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  00-20 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for a right shin disorder, 
to include as secondary to service-connected plantar fasciitis.

3.  Entitlement to service connection for a left shin disorder, 
to include as secondary to service-connected plantar fasciitis.

4.  Entitlement to service connection for a circulatory disorder 
of the lower extremities, to include as secondary to service-
connected plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 
1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Montgomery, Alabama, which, in pertinent part, denied the above 
claims.

The Veteran's claims were previously before the Board and 
remanded in December 2008.  They are properly before the Board at 
this time.

The issue of entitlement to service connection for a circulatory 
disorder of the lower extremities, to include as secondary to 
service-connected plantar fasciitis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

2.  Current disease or injury of the right shin, to include shin 
splints, has not been identified.

3.  Current disease or injury of the left shin, to include shin 
splints, has not been identified.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2010).

2.  A right shin disorder was not incurred in or aggravated by 
service, and a right shin disorder was not caused or aggravated 
by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  A left shin disorder was not incurred in or aggravated by 
service, and a right shin disorder was not caused or aggravated 
by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In May 2007 post-rating letters, the RO provided notice to the 
Veteran explaining what information and evidence was needed to 
substantiate the claims for service connection, including 
secondary service connection, what information and evidence must 
be submitted by the appellant, and what information and evidence 
would be obtained by VA; this letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the May 2007 letters, and opportunity for the 
Veteran to respond, the May 2010 supplemental statement of the 
case reflects readjudication of the claims.  Hence, the Veteran 
is not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the reports of March 2001, January 2009, 
and February 2009 VA examinations.  The VA examinations addressed 
the claims for service connection for bilateral hearing loss 
disability and service connection for the right and left shin 
disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Furthermore, the January and February 2009 VA examinations were 
conducted by medical professionals, who reviewed the claims file, 
solicited history from the Veteran, examined the Veteran, and 
provided conclusions with rationales that were supported by the 
record.  As such, the Board finds that these examinations are 
adequate to decide the claims on appeal.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  In summary, the duties imposed 
by the VCAA have been considered and satisfied.

II.  Analysis

Applicable Law and Regulations

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 
(2009).  Additionally, for veterans who have served 90 days or 
more of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases of 
the nervous system, including sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Bilateral Hearing Loss Disability

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385 (2010), which provides 
the following:

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
158 (1993) (rationale in promulgating section 3.385 in 1990 was 
"to establish criteria for the purpose of determining the levels 
at which hearing loss becomes disabling" citing Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992) (quoting 55 Fed. Reg. 12348-
02 (1990))).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
finding that the Veteran incurred a bilateral hearing loss 
disability.  

The Veteran was afforded VA examinations that included pure tone 
threshold testing in March 2001 and February 2009.

In March 2001, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
15
LEFT
10
5
15
15
5

On the Maryland CNC Test, speech recognition scores were 96 
percent in each ear.

In February 2009, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
20
20
LEFT
15
10
10
10
25

On the Maryland CNC Test, speech recognition scores were 96 
percent in the right ear and 100 percent in the left ear.

Both examiners noted that the Veteran had essentially normal 
hearing sensitivity or hearing that was within normal limits, 
bilaterally.

These examination reports show that the Veteran does not have a 
hearing loss disability for VA purposes.  Specifically, none of 
the auditory thresholds in any of the frequencies was greater 
than 25 decibels, and speech recognition scores were no less than 
96 percent.

These are the only post-service audiological evaluations that 
include pure tone threshold and CNC Word testing.  Therefore, all 
of the pertinent evidence of record shows that the Veteran's 
hearing loss does not meet the requirements to be considered a 
disability for VA purposes in accordance with 38 C.F.R. § 3.385.  
Thus, the Veteran has not established that she has a bilateral 
hearing loss "disability" for VA purposes.

As such, service connection cannot be granted, as there is no 
"disability" under the law with respect bilateral hearing loss.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss 
disability, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Right and Left Shin Disorder

The Veteran contends that she has a shin disorder, specifically 
shin splints, that is secondary to her service-connected plantar 
fasciitis of each foot.

The Veteran's service treatment records contain evidence that she 
was treated for shin splints while in service.  For example, a 
March 1992 service record shows that she underwent a bone scan, 
which revealed mild increased uptake of the tracer along the 
proximal 2/3 of both tibias (anteriolateral cortex), consistent 
with stress changes (i.e., shin splints).

The service separation examination report dated in September 1999 
shows that the Veteran's lower extremities were abnormal; 
however, the only notation referenced patellofemoral crepitation.  
There was no abnormality of the Veteran's shins noted at 
separation.

Several volumes of post-service private and VA treatment records 
have been obtained.  None of these records show treatment for a 
shin disorder, to include shin splints.  The post-service records 
show that the Veteran did complain of some left leg pain; 
however, it was associated with her back pain.

In January 2009, the Veteran underwent VA examination.  She 
stated that the pain in her shins began gradually in the 1980s.  
There was burning pain in her shins that was not precipitated by 
any specific trauma or incident.  While in service, she 
associated it with prolonged running and walking.  She sought 
medical care a few times and was given rest and medication.  She 
denied any trauma or incidents since service.  She now had 
burning shin pain on a periodic basis, and it now occurred at 
rest and with standing.  She used prescription pain medication.  
Following examination, the diagnosis was that the subjective 
complaints exceeded the objective findings.  There was nothing on 
examination or per the current data for a formal diagnosis for 
the shin pain.  There were subjective bilateral paresthesias 
only.  

The examiner reviewed the Veteran's claims file and determined 
that it was less likely than not that the shin pain was caused by 
or a result of the shin and lower extremity pain the Veteran 
experienced in service.  The examiner indicated that the shin 
condition she had in service was consistent with shin splints or 
anterior compartment syndrome.  This is a condition that is 
always associated with activity such as running or walking.  The 
shin splints were evaluated and treated properly in service.  The 
examiner indicated that there was a paucity of evidence that this 
was a chronic condition.  Review of the Veteran's current care 
records shows that there is no post-service similar pattern of 
complaints.  There is no shin disorder that is listed on the 
Veteran's problem list.  There is a lack of evidence that this is 
current chronic condition.  Furthermore, there was a change in 
the pattern of the symptoms as compared with that experienced in 
service.  Her current complaints are no longer consistent with 
shin splints.  Instead, the Veteran had subjective paresthesias 
of unknown etiology.  With regard to whether the shin pain was 
related to the Veteran's service-connected plantar fasciitis, the 
examiner indicated that he could not resolve the issue without 
resorting to mere speculation because the shin complaints were 
subjective paresthesias only.  There was nothing in the record or 
on examination to allow for a more formal diagnosis.

Based on the record, the Board concludes that the Veteran does 
not have a post-service shin disorder of either leg that can be 
subject to service connection.  The United States Court of 
Appeals for Veterans Claims (Court) has in the past held that 
there must be a diagnosis of an underlying disability to 
establish a claim for service connection.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded 
on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  In order for service connection to be 
warranted, there must be evidence showing that the pain is due to 
underlying pathology (disease or injury).  That is not shown in 
this case.

The Veteran currently reports pain in her shins while standing or 
at rest.  She is certainly competent to report as to her 
symptomatology, which is observable by a layperson.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, with regard 
to whether her current complaints of shin pain are due to 
underlying pathology, the Veteran is not competent to provide an 
opinion.  She does not have any medical training and, thus, 
cannot competently opine as to a diagnosis in this case.  Whether 
or not her shin pain is due to pathology is not observable by a 
layperson.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Therefore, the Veteran's comments on this particular aspect of 
the issue are not competent and have little, if any, probative 
weight.

Instead, the competent and most probative evidence of record 
establishes that, while the Veteran experienced shin splints of 
each leg in service and currently complains of pain in her shins, 
she does not have a diagnosis of a shin disorder due to disease 
or injury.  In the absence of such a finding, service connection 
cannot be awarded on a direct or secondary basis.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection for a right or 
left shin disorder, to include as secondary to service-connected 
plantar fasciitis, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for a right shin disorder, to include as 
secondary to service-connected plantar fasciitis, is denied.

Service connection for a left shin disorder, to include as 
secondary to service-connected plantar fasciitis, is denied.


REMAND

The Board finds that further development is necessary prior to 
final adjudication of the Veteran's claim of entitlement to 
service connection for circulatory disorder of the lower 
extremities, to include as secondary to service-connected plantar 
fasciitis.

With regard to this claim, the Veteran underwent VA examination 
in January 2009.  She reported edema in her legs that began in 
the 1980s.  Such is shown in service records.  Furthermore, there 
is post-service evidence of swelling in the Veteran's feet and 
legs, with a diagnosis of edema.

While the January 2009 VA examiner indicated that a diagnosis 
could not be given at that time, edema is a manifestation that 
may not be present at all times and, in particular, during a 
specific examination.  It does not appear that the VA examiner 
referenced the post-service evidence of edema in the legs, and 
the VA examiner did not provide an opinion as to whether the 
edema was related to service, including whether it is related to 
service-connected plantar fasciitis.  The Board finds that a 
remand is warranted to attempt to obtain an addendum from the 
examiner that conducted the January 2009 VA examination.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims folder to the 
examiner who conducted the January 2009 VA 
examination, or if the examiner is no longer 
available, a suitable replacement, to request 
that the examiner prepare an addendum to the 
report.  The Veteran need not be re-examined 
unless an examination is deemed necessary.  
If a physical examination is deemed 
necessary, all indicated testing should be 
accomplished.  The claims files should be 
made available to and reviewed by the 
examiner.  The examiner must acknowledge and 
discuss the Veteran's report of a continuity 
of leg edema since service and the post-
service medical records showing swelling in 
the legs, and state whether it is at least as 
likely as not that edema or any circulatory 
disorder of the legs is related to or had its 
onset in service, to include whether it is 
related to service-connected plantar 
fasciitis.  A complete rationale for all 
opinions reached should be set forth in a 
legible report.

2.  Thereafter, readjudicate the Veteran's 
claims.  If any benefit sought on appeal is 
not granted, the RO should issue the Veteran 
and her representative a supplemental 
statement of the case and provide them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


